
	
		II
		110th CONGRESS
		1st Session
		S. 596
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Gregg (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the regulation of Internet pharmacies.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Safe Internet Pharmacy Act of
			 2007.
		2.Internet
			 pharmacies
			(a)Internet
			 PharmaciesChapter V of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 351 et seq.) is amended by inserting after section 510 the
			 following:
				
					511.Internet
				pharmacies
						(a)DefinitionsIn
				this section:
							(1)Advertising
				service providerThe term advertising service
				provider means an advertising company that contracts with a provider of
				an interactive computer service (as defined in section 230(f) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)) to provide advertising on the Internet.
							(2)Designated
				payment system
								(A)In
				generalThe term designated payment system means a
				system used by a person described in subparagraph (B) to effect a credit
				transaction, electronic fund transfer, or money transmitting service that the
				Board determines, by regulation or order, is regularly used in connection with,
				or to facilitate restricted transactions.
								(B)Persons
				describedA person referred to in subparagraph (A) is—
									(i)a
				creditor;
									(ii)a credit card
				issuer;
									(iii)a financial
				institution;
									(iv)an operator of a
				terminal at which an electronic fund transfer may be initiated;
									(v)a
				money transmitting business; or
									(vi)a participant in
				an international, national, regional, or local network constructed primarily to
				effect a credit transaction, electronic fund transfer, or money transmitting
				service.
									(3)Federal
				functional regulatorThe term Federal functional
				regulator has the meaning given the term in section 509 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6809).
							(4)Internet
				pharmacyThe term Internet pharmacy means a person
				that offers to dispense or dispenses in the United States a prescription drug
				through an Internet website in interstate commerce, regardless of whether the
				physical location of the principal place of business of the Internet pharmacy
				is in the United States or in another country.
							(5)Prescription
				drugThe term prescription drug means a drug
				described in section 503(b) that is approved by the Secretary under section
				505.
							(6)Restricted
				transactionThe term restricted transaction means a
				transaction or transmittal, on behalf of a individual who places an unlawful
				Internet pharmacy request to any person engaged in the operation of an
				unlicensed Internet pharmacy, of—
								(A)credit, or the
				proceeds of credit, extended to or on behalf of the individual for the purpose
				of the unlawful Internet request (including credit extended through the use of
				a credit card);
								(B)an electronic
				fund transfer or funds transmitted by or through a money transmitting business,
				or the proceeds of an electronic fund transfer or money transmitting service,
				from or on behalf of the individual for the purpose of the unlawful Internet
				request;
								(C)a check, draft,
				or similar instrument which is drawn by or on behalf of the individual for the
				purpose of the unlawful Internet request and is drawn on or payable at or
				through any financial institution; or
								(D)the proceeds of
				any other form of financial transaction (identified by the Board by regulation)
				that involves a financial institution as a payor or financial intermediary on
				behalf of or for the benefit of the individual for the purpose of the unlawful
				Internet request.
								(7)Treating
				providerThe term treating provider means a health
				care provider licensed in the United States who is authorized to prescribe
				medications and who—
								(A)(i)performs a documented
				patient evaluation (including a patient history and physical examination) of an
				individual, portions of which may be conducted by other health
				professionals;
									(ii)discusses with the individual the
				treatment options of the individual and the risks and benefits of treatment;
				and
									(iii)maintains contemporaneous medical
				records concerning the individual; or
									(B)provides care to
				an individual as part of an on-call or cross-coverage arrangement with a health
				care provider described in subparagraph (A).
								(8)Unlawful
				internet pharmacy requestThe term unlawful Internet
				pharmacy request means the request, or transmittal of a request, made to
				an unlicensed Internet pharmacy for a prescription drug by mail (including a
				private carrier), facsimile, telephone, or electronic mail, or by a means that
				involves the use, in whole or in part, of the Internet.
							(9)Unlicensed
				internet pharmacyThe term unlicensed Internet
				pharmacy means an Internet pharmacy that is not licensed under this
				section.
							(10)Other
				definitions
								(A)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
								(B)Credit;
				creditor; credit cardThe terms credit,
				creditor, and credit card have the meanings given the
				terms in section 103 of the Truth in Lending Act (15 U.S.C. 1602).
								(C)Electronic fund
				transferThe term electronic fund transfer—
									(i)has the meaning
				given the term in section 903 of the Electronic
				Fund Transfer Act (15 U.S.C. 1693a); and
									(ii)includes any
				fund transfer covered under article 4A of the Uniform Commercial Code, as in
				effect in any State.
									(D)Financial
				institutionThe term financial institution—
									(i)has the meaning
				given the term in section 903 of the Electronic Transfer Fund Act (15 U.S.C.
				1693a); and
									(ii)includes a
				financial institution (as defined in section 509 of the Gramm-Leach-Bliley Act
				(15 U.S.C. 6809)).
									(E)Money
				transmitting business; money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meanings given the terms in section 5330(d) of title
				31, United States Code.
								(b)In
				GeneralAn Internet pharmacy may only dispense or offer to
				dispense a prescription drug to a person in the United States in accordance
				with this section.
						(c)Licensing of
				Internet Pharmacies
							(1)In
				generalAn Internet pharmacy shall be licensed by the Secretary
				in accordance with this section prior to offering to dispense or dispensing a
				prescription drug to an individual.
							(2)Conditions for
				licensing
								(A)Application
				requirementsAn Internet pharmacy shall submit to the Secretary
				an application that includes—
									(i)(I)in the case of an
				Internet pharmacy located in the United States, verification that, in each
				State in which the Internet pharmacy engages in dispensing or offering to
				dispense prescription drugs, the Internet pharmacy, and all employees and
				agents of the Internet pharmacy, is in compliance with applicable Federal and
				State laws regarding—
											(aa)the practice of pharmacy, including
				licensing laws and inspection requirements; and
											(bb)the manufacturing and distribution of
				controlled substances, including with respect to mailing or shipping controlled
				substances to consumers; or
											(II)in the case of an Internet pharmacy
				whose principal place of business is located outside the United States,
				verification that—
											(aa)all employees and agents of the
				Internet pharmacy are in compliance with applicable Federal and State laws
				regarding the practice of pharmacy, including licensing laws and inspection
				requirements;
											(bb)the Internet pharmacy is in
				compliance with applicable Federal and State laws regarding the practice of
				pharmacy, including licensing laws and inspection requirements;
											(cc)the Internet pharmacy expressly and
				affirmatively agrees to provide and maintain an agent for service of process in
				the United States;
											(dd)the Internet pharmacy expressly and
				affirmatively agrees to be subject to the jurisdiction of the United States and
				any of its States or territories where it engages in commerce; and
											(ee)the Internet pharmacy agrees to affix
				to each shipping container of drugs to be shipped in the United States such
				markings as the Secretary determines to be necessary to identify that the
				shipment is from a licensed Internet pharmacy, which may include
				anticounterfeiting or track-and-trace technologies;
											(ii)verification
				that the person that owns the Internet pharmacy has not had a license for an
				Internet pharmacy terminated by the Secretary, and that no other Internet
				pharmacy owned by the person has had a license under this subsection that has
				been terminated by the Secretary;
									(iii)verification
				from the person that owns the Internet pharmacy that the person will permit
				inspection of the facilities and business practices of the Internet pharmacy by
				the Secretary to the extent necessary to determine whether the Internet
				pharmacy is in compliance with this subsection;
									(iv)in the case of
				an agreement between a patient and an Internet pharmacy that releases the
				Internet pharmacy, and any employee or agent of the Internet pharmacy, from
				liability for damages arising out of the negligence of the Internet pharmacy,
				an assurance that such a limitation of liability shall be null and void;
									(v)verification that
				the Internet pharmacy expressly and affirmatively agrees to provide the
				Secretary with the identity of any providers of interactive computer services
				that provide host services or advertising services for the Internet pharmacy;
				and
									(vi)assurance that
				the Internet pharmacy will comply with the requirements under subparagraphs (B)
				and (C).
									(B)Identification
				requirementsAn Internet pharmacy shall post in a clear and
				visible manner, on each page of the website of the Internet pharmacy or by a
				link to a separate page, the following information:
									(i)The street
				address, city, ZIP Code or comparable mail code, State (or comparable entity),
				country, and telephone number of—
										(I)each place of
				business of the Internet pharmacy; and
										(II)the name of the
				supervising pharmacist of the Internet pharmacy and each individual who serves
				as a pharmacist for purposes of the Internet pharmacy website.
										(ii)The names of all
				States in which the Internet pharmacy and the pharmacists employed by the
				Internet pharmacy are licensed or otherwise authorized to dispense prescription
				drugs.
									(iii)If the Internet
				pharmacy makes referrals to, or solicits on behalf of, a health care
				practitioner or group of practitioners in the United States for prescription
				services—
										(I)the name, street
				address, city, ZIP Code or comparable mail code, State, and telephone number of
				the practitioner or group; and
										(II)the name of each
				State in which each practitioner is licensed or otherwise authorized to
				prescribe drugs.
										(iv)A statement that
				the Internet pharmacy will dispense prescription drugs only after receipt of a
				valid prescription from a treating provider.
									(v)A
				distinctive tamper resistant seal to identify that the Internet pharmacy is
				licensed.
									(C)Professional
				services requirementsAn Internet pharmacy shall carry out the
				following:
									(i)Maintain patient
				medication profiles and other related data in a readily accessible format
				organized to facilitate consultation with treating providers, caregivers, and
				patients.
									(ii)Conduct
				prospective drug use reviews before dispensing medications or medical
				devices.
									(iii)Ensure patient
				confidentiality and the protection of patient identity and patient-specific
				information, in accordance with the regulations promulgated under section
				264(c) of the Health Insurance Portability and
				Accountability Act of 1996.
									(iv)Offer
				interactive and meaningful consultation by a licensed pharmacist to the
				caregiver or patient before and after the time at which the Internet pharmacy
				dispenses the drug.
									(v)(I)Establish a mechanism
				for patients to report errors and suspected adverse drug reactions.
										(II)Document in the reporting mechanism the
				response of the Internet pharmacy to those reports.
										(III)Submit those reports within 3 days of
				receipt and the response of the Internet pharmacy to the Food and Drug
				Administration in a manner determined appropriate by the Secretary.
										(vi)Develop a system
				to inform caregivers and patients about drug recalls.
									(vii)Educate
				caregivers and patients about the appropriate means of disposing of expired,
				damaged, or unusable medications.
									(viii)Assure that
				the sale of a prescription drug is in accordance with a valid prescription from
				the treating provider of the individual.
									(ix)(I)Verify the validity of
				the prescription of an individual by using 1 of the following methods:
											(aa)If the prescription for any drug
				other than a controlled substance (as defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)) is received from an individual or the treating provider of the individual
				by mail (including a private carrier), or from the treating provider of the
				individual by electronic mail, the validity of the prescription shall be
				confirmed in accordance with all applicable Federal and State laws.
											(bb)If the prescription is for a
				controlled substance (as defined in section 102 of the
				Controlled Substances Act), the
				validity of the prescription shall be confirmed with the treating provider as
				described in subclause (II).
											(II)When seeking verification of a
				prescription of an individual under subclause (I)(bb), an Internet pharmacy
				shall provide to the treating provider the following information:
											(aa)The full name and address of the
				individual.
											(bb)Identification of the prescription
				drug.
											(cc)The quantity of the prescription drug
				to be dispensed.
											(dd)The date on which the individual
				presented the prescription to the Internet pharmacy.
											(ee)The date and time of the verification
				request.
											(ff)The name of a contact person at the
				Internet pharmacy, including a voice telephone number, electronic mail address,
				and facsimile telephone number.
											(III)A prescription is verified under
				subclause (I)(bb) only if 1 of the following occurs:
											(aa)The treating provider confirms, by
				direct communication with the Internet pharmacy, that the prescription is
				accurate.
											(bb)The treating provider informs the
				Internet pharmacy that the prescription is inaccurate and provides the accurate
				prescription.
											(IV)An Internet pharmacy shall not fill a
				prescription if—
											(aa)a treating provider informs the
				Internet pharmacy within 72 hours after receipt of a communication under
				subclause (I)(bb) that the prescription is inaccurate or expired; or
											(bb)the treating provider does not
				respond within that time.
											(x)Maintain, for
				such period of time as the Secretary shall prescribe by regulation, a record of
				all direct communications with a treating provider regarding the dispensing of
				a prescription drug, including verification of the prescription.
									(3)Licensure
				procedure
								(A)Action by
				secretaryOn receipt of a complete licensing application from an
				Internet pharmacy under paragraph (2), the Secretary shall—
									(i)assign an
				identification number to the Internet pharmacy;
									(ii)notify the
				applicant of the receipt of the licensing application; and
									(iii)if the Internet
				pharmacy is in compliance with the conditions under paragraph (2), issue a
				license not later than 60 days after receipt of a licensing application from
				the Internet pharmacy.
									(B)Electronic
				filing
									(i)In
				generalFor the purpose of reducing paperwork and reporting
				burdens, the Secretary shall require the use of electronic methods of
				submitting to the Secretary a licensing application required under this section
				and provide for electronic methods of receiving the applications.
									(ii)AuthenticationIn
				providing for the electronic submission of such licensing applications under
				this section, the Secretary shall ensure that adequate authentication protocols
				are used to allow identification of the Internet pharmacy and validation of the
				data as appropriate.
									(4)Database
								(A)In
				generalThe Secretary shall compile, maintain, and periodically
				update a database of the Internet pharmacies licensed under this
				section.
								(B)AvailabilityThe
				Secretary shall make the database described under subparagraph (A) and
				information submitted by the licensee under paragraph (2)(B) available to the
				public on an Internet website and through a toll-free telephone number.
								(5)Fees
								(A)In
				general
									(i)licensing
				application feeThe Secretary shall establish a licensing
				application fee to be paid by all applicants.
									(ii)Renewal
				feeThe Secretary shall establish a yearly renewal fee to be paid
				by all Internet pharmacies licensed under this section.
									(B)Collection
									(i)Collection of
				licensing application feeA licensing application fee payable for
				the fiscal year in which the Internet pharmacy submits a licensing application,
				as established under subparagraph (C), shall be payable upon the submission to
				the Secretary of such licensing application.
									(ii)Collection of
				renewal feesAfter the licensing application fee is paid for the
				first fiscal year of licensure, the yearly renewal fee, as established under
				subparagraph (C), shall be payable on or before October 1 of each subsequent
				fiscal year.
									(iii)One fee per
				internet pharmacyThe licensing application fee and yearly
				renewal fee shall be paid only once for each Internet pharmacy for a fiscal
				year in which the fee is payable.
									(C)Fee
				amountThe amount of the licensing application fee and the yearly
				renewal fee for an Internet pharmacy shall be determined each year by the
				Secretary based on the anticipated costs to the Secretary of enforcing the
				requirements of this section in the subsequent fiscal year.
								(D)Annual fee
				determination
									(i)In
				generalNot later than 60 days before the beginning of each
				fiscal year beginning after September 30, 2007, the Secretary shall determine
				the amount of the licensing application fee and the yearly renewal fee for that
				fiscal year.
									(ii)Publication of
				fee amountNot later than 60 days before each fiscal year, the
				Secretary shall publish the amount of the licensing application fee and the
				yearly renewal fee under this section for that fiscal year and provide for a
				period of 30 days for the public to provide written comments on the
				fees.
									(E)Use of
				feesThe fees collected under this section shall be used, without
				further appropriation, to carry out this section.
								(F)Failure to pay
				fee
									(i)Due
				dateA fee payable under this section shall be paid by the date
				that is 30 days after the date on which the fee is due.
									(ii)Failure to
				payIf an Internet pharmacy subject to a fee under this section
				fails to pay the fee by the date specified under clause (i), the Secretary
				shall not permit the Internet pharmacy to engage in the dispensing of drugs as
				described under this section until all such fees owed by the Internet pharmacy
				are paid.
									(G)ReportsBeginning
				with fiscal year 2008, not later than 60 days after the end of each fiscal year
				during which licensing application fees are collected under this section, the
				Secretary shall submit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives a report that describes—
									(i)implementation of
				the licensing fee authority during the fiscal year; and
									(ii)the use by the
				Secretary of the licensing fees collected during the fiscal year for which the
				report is made.
									(6)Suspension
								(A)In
				generalIf the Secretary determines that an Internet pharmacy is
				engaged in a pattern of violations of any of the requirements of this Act, the
				Secretary may immediately order the suspension of the license of the Internet
				pharmacy.
								(B)Appeal of
				suspension orderAn Internet pharmacy subject to a suspension
				order under subparagraph (A) may appeal the suspension order to the Secretary.
				Not later than 30 days after an appeal is filed, the Secretary, after providing
				opportunity for an informal hearing, shall affirm or terminate the
				order.
								(C)Failure to
				actIf, during the 30-day period specified in subparagraph (B),
				the Secretary fails to provide an opportunity for a hearing or to affirm or
				terminate the order, the order shall be deemed to be terminated.
								(D)No judicial
				reviewAn order under this paragraph shall not be subject to
				judicial review.
								(7)Termination of
				licenseThe Secretary may terminate a license issued under this
				subsection, after notice to the Internet pharmacy and an opportunity for a
				hearing, and if the Secretary determines that the Internet pharmacy—
								(A)has demonstrated
				a pattern of noncompliance with this section;
								(B)has made an
				untrue statement of material fact in its licensing application; or
								(C)is in violation
				of any applicable Federal or State law relating to the dispensing of a
				prescription drug.
								(8)Renewal
				evaluation
								(A)In
				generalBefore renewing a license of an Internet pharmacy under
				this subsection, the Secretary shall conduct an evaluation to determine whether
				the Internet pharmacy is in compliance with this section.
								(B)Evaluation of
				internet pharmaciesAt the discretion of the Secretary and as
				applicable, an evaluation under subparagraph (A) may include testing of the
				Internet pharmacy website or other systems through which the Internet pharmacy
				communicates with consumers, and a physical inspection of the records and
				premises of the pharmacy.
								(9)Contract for
				operation of program
								(A)In
				generalThe Secretary may award a contract under this subsection
				for the operation of the licensing program.
								(B)TermThe
				duration of a contract under subparagraph (A) shall not exceed 5 years and may
				be renewable.
								(C)Performance
				reviewThe Secretary shall annually review performance under a
				contract under subparagraph (A).
								(d)Providers of
				Interactive Computer Services or Advertising ServicesNo provider
				of interactive computer services (as defined in section 230(f) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)) or an advertising service provider shall be liable under this section
				on account of another person’s selling or dispensing of a prescription drug, so
				long as the provider of the interactive computer service or the advertising
				service provider does not own or exercise corporate control over such
				person.
						(e)Policies and
				Procedures Required To Prevent Payments for Unlawful Internet Pharmacy
				Requests
							(1)RegulationsNot
				later than 180 days after designating a system under subsection (a)(2), the
				Board shall promulgate regulations that require—
								(A)an operator of a
				credit card system that is a designated payment system, an operator of an
				international, national, or local network used to effect a credit transaction,
				electronic fund transfer, or money transmitting service that is a designated
				payment system, and an operator of any other designated payment system
				specified by the Board that is centrally managed and is primarily engaged in
				the transmission and settlement of credit transactions, electronic transfers,
				or money transmitting services where at least 1 party to the transaction or
				transfer is an individual; and
								(B)in the case of a
				designated payment system, other than a designated payment system described in
				subparagraph (A), a person described in subsection (a)(2)(B);
								to
				establish policies and procedures that are reasonably designed to prevent the
				introduction of restricted transactions into a designated payment system or the
				completion of restricted transactions using a designated payment system.(2)Requirements
				for policies and proceduresIn promulgating regulations under
				paragraph (1), the Board shall—
								(A)identify types of
				policies and procedures, including nonexclusive examples, that shall be
				considered to be reasonably designed to identify and reasonably designed to
				prevent the introduction of a restricted transaction in a designated payment or
				the completion of restricted transactions using a designated payment system;
				and
								(B)to the extent
				practicable, permit any designated payment system, or person described in
				subsection (a)(2)(B), as applicable, to choose among alternative means of
				preventing the introduction or completion of restricted transactions.
								(3)No liability
				for blocking or refusing to honor restricted transaction
								(A)In
				generalA designated payment system, or a person described in
				subsection (a)(2)(B), that is subject to a regulation or an order issued under
				this subsection, and any participant in such payment system, that—
									(i)prevents or
				otherwise refuses to honor restricted transactions, in an effort to implement
				the policies and procedures required under this subsection or to otherwise
				comply with this section, shall not be liable to any party for such action;
				and
									(ii)prevents or
				otherwise refuses to honor a nonrestricted transaction in an effort to
				implement the policies and procedures under this subsection or to otherwise
				comply with this section, shall not be liable to any party for such
				action.
									(B)Compliance with
				this subsectionA person described in subsection (a)(2)(B) meets
				the requirements of this subsection, if any, if the person relies on and
				complies with the policies and procedures of a designated payment system of
				which the person is a member or in which the person is a participant, and such
				policies and procedures of the designated payment system comply with the
				requirements of the regulations under paragraph (1)(B).
								(4)Enforcement
								(A)In
				generalThis subsection shall be enforced by the Federal
				functional regulators and the Federal Trade Commission under applicable law in
				the manner provided in section 505(a) of the Gramm-Leach-Bliley Act (21 U.S.C.
				6805(a)).
								(B)Factors to be
				consideredIn considering any enforcement action under this
				subsection against a payment system or person described in subsection
				(a)(2)(B), the Federal functional regulators and the Federal Trade Commission
				shall consider the following factors:
									(i)The extent to
				which the payment system or person knowingly permits restricted
				transactions.
									(ii)The history of
				the payment system or person in connection with permitting restricted
				transactions.
									(iii)The extent to
				which the payment system or person has established and is maintaining policies
				and procedures in compliance with regulations prescribed under this
				subsection.
									(iv)The feasibility
				that any specific remedy prescribed can be implemented by the payment system or
				person without substantial deviation from normal business practice.
									(v)The costs and
				burdens the specific remedy will have on the payment system or person.
									(f)Reports
				Regarding Internet-related Violations of Federal and State Laws on Dispensing
				of DrugsThe Secretary shall, pursuant to the submission of an
				application meeting criteria prescribed by the Secretary, make an award of a
				grant or contract to an entity with experience in developing and maintaining
				systems for the purpose of—
							(1)identifying
				Internet pharmacy websites that are not licensed or that appear to be operating
				in violation of Federal or State laws concerning the dispensing of
				drugs;
							(2)reporting such
				Internet pharmacy websites to State medical licensing boards and State pharmacy
				licensing boards, and to the Attorney General and the Secretary, for further
				investigation; and
							(3)submitting, for
				each fiscal year for which the award under this subsection is made, a report to
				the Secretary describing investigations undertaken with respect to violations
				described in paragraph (1).
							(g)Transactions
				PermittedA designated payment system or person subject to a
				regulation or an order issued under subsection (e) may engage in transactions
				with licensed and unlicensed Internet pharmacies in connection with
				investigating violations or potential violations of any rule or requirement
				adopted by the payment system or person in connection with complying with
				subsection (e). A person subject to a regulation or an order issued under
				subsection (e) and the agents and employees of that person shall not be found
				to be in violation of, or liable under, any Federal, State, or other law for
				engaging in any such transaction.
						(h)Relation to
				State LawsNo requirement, prohibition, or liability may be
				imposed on a designated payment system or person subject to a regulation or an
				order issued under subsection (e) under the laws of any State with respect to
				any payment transaction by an individual because the payment transaction
				involves a payment to an Internet pharmacy.
						(i)Timing of
				RequirementsA designated payment system or a person subject to a
				regulation under subsection (e) shall adopt policies and procedures reasonably
				designed to comply with any regulations required under subsection (e) not later
				than 180 days after the date on which such final regulations are
				issued.
						.
			(b)Prohibited
			 ActsSection 301 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
				
					(hh)(1)The sale, under section
				511, of a drug that is not a prescription drug, the sale of such a prescription
				drug without a valid prescription from a treating provider, or the ownership or
				operation of an Internet pharmacy, in violation of section 511.
						(2)The representation by advertisement,
				sales presentation, direct communication (including telephone, facsimile, or
				electronic mail), or otherwise by an Internet pharmacy, that a prescription
				drug may be obtained from the Internet pharmacy without a prescription, in
				violation of section 511.
						(3)The advertisement related to a
				prescription drug through any media including sales presentation, direct
				communication (including telephone, facsimile, or electronic mail), by an
				unlicensed Internet pharmacy.
						(4)The provision of an untrue statement
				of material fact in the licensing application of an Internet pharmacy.
						(5)For purposes of this subsection, any
				term used in this subsection that is also used in section 511 shall have the
				meaning given that term in section
				511.
						.
			(c)Links to
			 unlicensed Internet pharmaciesSection 302 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 332) is amended by adding at the end the following:
				
					(c)(1)In the case of a
				violation of section 511 relating to an unlicensed Internet pharmacy (as
				defined in such section 511), the district courts of the United States and the
				United States courts of the territories shall have jurisdiction to order a
				provider of an interactive computer service to remove, or disable access to,
				links to a website violating that section that resides on a computer server
				that the provider controls or operates.
						(2)Relief under paragraph (1)—
							(A)shall be available only after
				provision to the provider of notice and an opportunity to appear;
							(B)shall not impose any obligation on the
				provider to monitor its service or to affirmatively seek facts indicating
				activity violating section 511;
							(C)shall specify the provider to which
				the relief applies; and
							(D)shall specifically identify the
				location of the website to be removed or to which access is to be
				disabled.
							.
			(d)Regulations
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall promulgate interim final
			 regulations to carry out the amendments made by this section.
				(2)Effective
			 dateThe requirement of licensure under section 511 of the
			 Federal Food, Drug, and Cosmetic Act
			 (as added by this section) shall take effect on the date determined by the
			 Secretary of Health and Human Services but in no event later than 90 days after
			 the effective date of the interim final regulations under paragraph (1).
				(e)PenaltiesSection 303 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended by adding at the end the following:
				
					(g)Notwithstanding
				subsection (a), any person who knowingly violates paragraph (1), (2), (3), or
				(4) of section 301(hh) shall be imprisoned for not more than 10 years or fined
				in accordance with title 18, United States Code, or
				both.
					.
			
